State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 27, 2016                   521605
________________________________

In the Matter of NICHOLAS SS.,
   Alleged to be a Juvenile
   Delinquent.

MONTGOMERY COUNTY ATTORNEY,                 MEMORANDUM AND ORDER
                    Respondent;

NICHOLAS SS.,
                    Appellant.
________________________________


Calendar Date:   September 13, 2016

Before:   McCarthy, J.P., Garry, Devine, Clark and Mulvey, JJ.

                             __________


     Peter J. Scagnelli, Albany, for appellant.

      Meghan M. Manion, County Attorney, Amsterdam (William E.
Lorman of counsel), for respondent.

                             __________


Devine, J.

      Appeal from an order of the Family Court of Montgomery
County (Cortese, J.), entered December 22, 2014, which, in a
proceeding pursuant to Family Ct Act article 3, extended
respondent's period of supervision.

      Petitioner commenced this juvenile delinquency proceeding
in 2014. Family Court thereafter ordered, upon the consent of
the parties, an adjournment in contemplation of dismissal that
did not require any admissions on the part of respondent
(see Family Ct Act § 315.3 [3]). Respondent was, however,
ordered to comply with certain terms and submit to probation
supervision until April 1, 2015. Family Court restored the
                                -2-                521605

matter to the calendar after it became clear that respondent's
father was obstructing the supervision efforts of the Montgomery
County Department of Probation. Family Court addressed the
situation by entreating the father to be "a little less contrary
and a little more cooperative" and extended the period of
supervision to June 1, 2015. Respondent appeals from the order
extending the period of supervision.

      The extended period of supervision expired on June 1, 2015,
at which point the underlying petition was "deemed to have been
dismissed by [Family Court] in the furtherance of justice"
(Family Ct Act § 315.3 [1]). Respondent acknowledges that no
adjudication exists that could affect his legal rights under
these circumstances, and any issues relating to the appealed-from
order are therefore moot (see Matter of Ako LL. [Carla MM.], 139
AD3d 1130, 1131 [2016]; Matter of Edward V. v Crystal W., 45 AD3d
1213, 1215 [2007], lv denied 10 NY3d 703 [2008]). After
reviewing the contentions advanced by counsel for respondent, as
well as those raised by respondent in a pro se supplemental
brief, we are unpersuaded that the exception to the mootness
doctrine is applicable (see Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714-715 [1980]).1 Thus, the appeal is dismissed.

        McCarthy, J.P., Garry, Clark and Mulvey, JJ., concur.




    1
        Respondent obtained the permission of this Court to
submit a pro se supplemental brief and prepared one with the
assistance of his father. Regardless of the advisability of the
father providing that assistance, we do not agree with petitioner
that it was unlawful for a custodial parent to assist an infant
party in this manner or that the pro se supplemental brief should
be disregarded (see CPLR 321 [a]; 1201; Family Ct Act § 165).
                              -3-                  521605

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court